Citation Nr: 1738602	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-13 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim of service connection for a bilateral knee disability.

2.  Entitlement to service connection for defective vision.

3.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss 

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Air Force on active duty from August 1968 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In June 2017, the Veteran testified at a central office hearing before the undersigned Veterans Law Judge; the hearing transcript is of record.

The issues of entitlement to service connection for a bilateral knee disability, left shoulder disability, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).

FINDINGS OF FACT

1.  Service connection for a bilateral knee disability was denied in an April 2005 rating decision on the basis that there was no diagnosis for the disability and that it was incurred in or caused by military service.  

2.  Evidence received since the April 2005 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for a bilateral knee disability.

3.  The Veteran indicated during his June 2017 hearing, prior to the promulgation of a Board decision that he wished to withdraw the appeal of his claims for an increased rating for bilateral hearing loss and service connection for defective vision.


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of service connection for a bilateral knee disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to a rating in excess of 10 percent for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to service connection for defective vision have been met.  38 U.S.C.A.   § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

Service connection for a bilateral knee disability was denied in an April 2005 rating decision on the basis that there was no diagnosis for the disability and that it was incurred in or caused by military service.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In November 2016, the Veteran underwent a VA examination for his knees.  The examiner diagnosed right knee degenerative arthritis and status post left knee total replacement.  As this evidence was not of record or considered in the last final denial, it is new.  As it provides a diagnosis of a current disability for each knee, a fact not previously established, it is also material to the claim.  New and material evidence having been received, the request to reopen the claim of service connection for a bilateral knee disability is granted.  38 C.F.R. § 3.156; see Shade v. Shinseki, 24 Vet. App. 110 (2010).  

II.  Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The withdrawal may be made by the Veteran or by his or her authorized representative, and it must be in writing or be made on record during a hearing.  38 C.F.R. § 20.204. 

The Veteran indicated during his June 2017 hearing, prior to the promulgation of a Board decision that he wished to withdraw the appeal of his claims for an increased rating for bilateral hearing loss and service connection for defective vision.  See Board Hr'g Tr. 2.  Thus, the Veteran has withdrawn these appeals and there remain no allegations of error of fact or law for appellate consideration.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review the claims and they are dismissed.


ORDER

The claim of service connection for a bilateral knee disability is reopened; to this limited extent only, the appeal is granted.

The appeal of entitlement to a rating in excess of 10 percent for bilateral hearing loss is dismissed.

The appeal of service connection for defective vision is dismissed.

REMAND

A.  Bilateral Knee Disability

The Veteran seeks service connection for a bilateral knee disability.  In November 2016, he underwent a VA examination to determine the nature and etiology of the condition.  The examiner diagnosed right knee degenerative arthritis and status post left knee total replacement.  The examiner opined that these disabilities were less likely than not incurred in or otherwise related to service.  The examiner reasoned that, while the Veteran was seen for bilateral knee pain during service, there were no significant findings, exams and x-rays were normal, and on February 1989 separation exam there were no complaints or diagnoses of a knee condition.

Since the November 2016 VA examination, the Veteran provided additional lay evidence concerning the nature and etiology of his knee problems at a June 2017 Board hearing.  He testified that his military occupational specialty, aerospace ground equipment maintenance, required kneeling on the concrete ground or metal equipment and, more generally, that it required a lot of physical activity.  Board Hr'g Tr. 4-5.  He testified that he would wake up in the morning or come back from work and have symptoms of pain, aching, and stiffness.  Id.  He testified that he generally did not go to sick hall for treatment of these problems; instead, he would self-treat with Bengay.  Id.  He testified that this occurred both during and after discharge from service, and that his knee symptoms continued from service through the present, worsening over time.  Id. at 5-6.

Upon review of his service treatment records, the Board notes the occurrence of a right knee trauma in June 1972 and further treatment for ongoing pain in October 1972; left knee pain, diagnosed as bursitis, in May 1976; and a month-long period of bilateral knee pain onset without trauma in January 1980.  In January 1980 a physician wrote "pain in R knee occasionally relieved use of medication."  The service treatment records contain no further references to a knee problem after January 1980, and the February 1989 separation examination is also unremarkable.  

The Board finds the Veteran's testimony regarding self-treatment and continuity of knee symptomatology to be credible.  Specifically, the Board is persuaded by the fact that he experienced these problems over eight years and they typically appeared without any associated trauma.  They were treated with pain medication and the Veteran would continue with his duties.  Given these circumstances, it is not unreasonable to believe that the Veteran would continue to experience such symptomatology and simply self-treat the problem as he has asserted to doing.  See 38 C.F.R. § 3.102.  Additionally, the Board notes that the Veteran is competent to relate his readily observable knee symptoms, their continuity, and the self-treatment of those symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran is not competent to find that his current knee disabilities relate to the symptomatology that continued from service and a medical professional has not made a specific finding to this end.  See id.  Accordingly, remand is required for an addendum opinion as to the etiology of the Veteran's right and left knee disabilities.  The opinion must consider the Board's finding above regarding continuity of symptomatology beginning in service.

B.  Left Shoulder Disability

The Veteran seeks service connection for a left shoulder disability.  An August 2014 VA treatment record shows a current diagnosis of osteoarthritis.  In June 2017, the Veteran testified that his military occupational specialty, aerospace ground equipment maintenance, required him to twist and contort his body and arms.  Board Hr'g Tr. 10-11.  He testified that he would wake up in the morning or come back from work and have symptoms of pain, aching, and stiffness.  Id. at 4-5.  He testified that he generally did not go to sick hall for treatment of these problems; instead, he would self-treat with Bengay.  Id.  He testified that this occurred both during and after discharge from service and that these symptoms have continued from service through the present, worsening over time.  Id. at 5-6.

Based on the current diagnosis of ostearthritis and the Veteran's testimony concerning in-service incurrence and a nexus, the Board finds that VA has a duty to assist him in substantiating his claim by providing a VA examination.  38 C.F.R. § 3.159(c)(4).  Although the Veteran's service treatment records are absent of any notations relating to a left shoulder problem, he is competent to describe such readily observable symptomatology and his testimony is sufficient for the purposes of obtaining a VA examination to investigate the nature and etiology of this condition.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006) (citing Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (holding that an appellant was capable of providing lay testimony sufficient to "indicate" that his disability could be associated with service)).  Accordingly, a VA examination is warranted.

C.  Hypertension

The Veteran seeks service connection for hypertension, to include as secondary to herbicide exposure.  Medical records show that the Veteran has been diagnosed with hypertension since approximately November 1997.  In an August 2015 statement in support of claim, the Veteran noted that his February 1989 separation examination showed left ventricular hypertrophy, which he believes is caused by hypertension.  The Veteran also wrote that the separation examination noted coronary risk and showed high triglycerides, which he believes are indicative of heart problems.  In short, the Veteran believes these notations indicate that his hypertension had its onset during or is otherwise related to his active service.  

The Board also recognizes that the Veteran is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii); see, e.g., September 1970 service record (showing medical treatment at Tan Son Nhut airbase, Republic of Vietnam).  Although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  


Based on the foregoing reasons, the Board finds that there is evidence indicating a possibility that the Veteran's hypertension may be related to service.  Accordingly, a VA examination is warranted.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Contact the Veteran and ask him to identify all sources of VA and non-VA treatment for his medical conditions on appeal.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative private treatment records.  All efforts to obtain identified records must be fully documented in the file.  If such records are not found, the Veteran's claims file must be clearly documented to that effect and she should be notified in accordance with 38 C.F.R. § 3.159 (e).

3.  Obtain an addendum VA medical opinion regarding the etiology of his bilateral knee disabilities.  If possible, the opinion should be authored by the examiner who conducted the November 2016 VA examination; however, if that examiner is unavailable, then another physician may write the opinion.  The examiner must review the entire claims file in conjunction with writing the opinion.

The examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current knee disabilities were incurred in or are otherwise related to his active service.

In authoring this opinion, the examiner should recognize that the Veteran was treated for knee problems in service from 1972 to 1980 - approximately eight years - and the Board has found credible his statements regarding a continuity of knee symptoms from service with self-treatment.  Thus, the fact that his February 1989 separation examination contained no notations of knee symptoms, the Board has found that they did exist at that time and did continue after discharge from service.

A complete rationale must be provided for all opinions expressed.  The rationale should consider the pertinent evidence of record, to include the Veteran's lay statements.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left shoulder disability.  The examiner must review the entire claims file in conjunction with the examination.

The examiner is asked to provide a diagnosis for the Veteran's left shoulder disability.

The examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) the Veteran's current left shoulder disability was incurred in or is otherwise related to his active service.

A complete rationale must be provided for all opinions expressed.  The rationale should discuss the pertinent evidence of record, to include the Veteran's testimony as to the history of his condition provided in June 2017.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The examiner must review the entire claims file in conjunction with the examination.

The examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension had its onset in or is otherwise related to his active service.

The opinion should include consideration of the notations of left ventricular hypertrophy, high triglycerides, and coronary risk found on his February 1989 separation examination.  The Veteran believes these notations indicate his hypertension was either already present at the time or that it is otherwise related to service.  The opinion should also include consideration of the Veteran's presumed herbicide exposure.  While hypertension is not listed under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

A complete rationale must be provided for all opinions expressed.  The rationale should discuss the pertinent evidence of record, to include the Veteran's lay statements.

6.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


